By the Court.

Lumpkin, J.,
delivering the opinion.
It is not disputed but that the title to the lot of land sued for in this case, is in the plaiutiff. The defendant seeks to protect himself against a recovery, under the plea of the statute of limitations. The lot in dispute is No. 90 in the 11th district and 1st section. It adjoins No. 91. There was an improvement on 91 which was bought by the predecessor of Long, and sold to him, and by him to Davis. They extended their clearing over into 90. None of them ever pretended to own or convey the fee of either of the lots, but simply the improvements thereon ; which, as we understand the term, amounts to nothing more than a squatter claim, which is good until the tenant in fee asserts his paramont right.
There never was, therefore, an adverse holding of the premises in dispute in the legal meaning of that phrase. Long, the defendant, stated distinctly to the witness Butt, that the owner of the land had never come to see it, and that he did not know who the owner was. That he had *136bought the improvements from Waters; and that he requested Col. Varnum to hunt up the owner and purchase the land for him. That he would libe to buy the land, if he could find the owner'.
It is objected that this disclaimer of title was made after the bar of seven years had attached'. What of that ? It shows he never owned the land or- claimed it as his own. And this doctrine we decided at Macon recently.
It is futher objected that Long had sold his interest to Davis, when he' made this disclaimer. There is much confusion in the testimony upon this point, to-wit: whether he had lefttlie land or not when the disclaimer was made. Be that as it may: this action is brought against Long, and no body else, and he is bound by the disclaimer. The court submitted the question to the jury whether the disclaimer was made while Long was in possession of the land.
Binding no error in the decision .of the court as it respects this disclaimer, and believing that his charge to the jury was a correct exposition of the law upon all the points embraced in it, we affirm generally the judgment complained of.
Judgment affirmed.